





CITATION:
R. v. Rossi, 2011
          ONCA 380



DATE: 20110516



DOCKET: C52396



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Francesco Rossi



Applicant/Appellant



Christi Hunter, for the appellant



Gregory J. Tweney, for the respondent



Heard and released orally: May 11, 2011



On appeal from the decision of the
          summary conviction appeal court dated June 18, 2010 by Justice R. Lococo of
          the Superior Court of Justice, dismissing the appeal from the conviction
          entered on May 15, 2090 by Justice D.T. Vyse of the Ontario Court of Justice.



ENDORSEMENT



[1]

The appellant appeals from the decision
    dismissing the summary conviction appeal for mischief under $5,000 contrary to
    s. 430(4) of the
Criminal Code
.

[2]

We would not grant leave to appeal.  The appellant does not submit that the legal
    issues have greater significance to the general administration of justice.  Rather, the submission is that the proposed
    grounds of appeal are strong.  We
    disagree.

[3]

To the extent that any merit can be ascribed to
    the grounds of appeal, which are at best very weak, they arise in the
    circumstances involving a minor criminal charge and an appellant facing no
    deprivation of liberty.  The terms of the
    appellants probation have long since expired and he now stands discharged from
    the finding of guilt.  Accordingly, this
    case does not warrant a further review by this court and leave to appeal is
    denied.

K.M. Weiler J.A.

E.E. Gillese J.A. 

H.S. LaForme J.A.


